PRESIDING JUSTICE DOWNING, dissenting: As the majority notes, a conflict exists between the latest decision of our supreme court and a series of its earlier cases. Confusion exists as to when a defendant’s prior conviction can be used for the purpose of enhancing the degree of an offense. As the result, defendants, trial attorneys, trial and reviewing courts in this State are uncertain as to which supreme court case to follow. I dissent for the reason expressed in People v. Hayes (1973), 15 Ill. App. 3d 851, 859, 305 N.E.2d 283: “We also question whether, under the statutory scheme which provides for enhanced penalties, it is fundamentally fair to inject the fact of prior convictions either in the indictment or before the trier of fact, until there has been a finding of guilty as to the substantive offense.” In that case, we felt constrained to follow, as does the majority here, People v. Ostrand (1966), 35 Ill. 2d 520, 221 N.E.2d 499, and People v. Dixon (1970), 46 Ill. 2d 502, 263 N.E.2d 876. However, now because of the supreme court’s position in People v. Hayes (1981), 87 Ill. 2d 95, 429 N.E.2d 490,1 I no longer feel constrained to follow Ostrand and Dixon. I recognize that in the 1981 Hayes case, the charge involved the retail theft statute (Ill. Rev. Stat. 1979, ch. 38, par. 16A — 3); whereas, in the instant case, as in People ex rel. Carey v. Pincham (1979), 76 Ill. 2d 478, 394 N.E.2d 1043, the charge is unlawful use of weapons (Ill. Rev. Stat. 1981, ch. 38, pars. 24 — l(a)(10), 24 — 1(b)). As each statute provides for enhancing the degree of the offense, I perceive no reason why the results should be different. Further, I believe that the rights of defendants are better protected, whereas, the rights of society are not diluted, by following the principle set forth by our supreme court in Hayes. There is a 180 degree difference between the 1981 Hayes case and the Pineham case. As said in a separate concurring and dissenting opinion in Redarowicz v. Ohlendorf (1981), 95 Ill. App. 3d 444, 454, 420 N.E.2d 209, rev’d in part (1982), 92 Ill. 2d 171, a case involving conflicting appellate court decisions, “[hjow do we decide to use one decision and reject another?” I think it appropriate to follow the later decision. Ostrand, Davis and Pincham were not directly overruled by Hayes-, yet, In re Lane (1962), 58 Cal. 2d 99, 105, 372 P.2d 897, 900, 22 Cal. Rptr. 857, 860, held that it is an established rule of law that a later decision overrules prior decisions which conflict with it, whether or not such prior decisions are mentioned and commented upon. (Also see R. Leflar, Appellate Judicial Opinions 28 (1974).) In a somewhat similar problem discussed by the United States Supreme Court in James v. United States (1961), 366 U.S. 213, 215, 6 L. Ed. 2d 246, 251, 81 S. Ct. 1052, 1053, Chief Justice Warren said the earlier decision, though not overruled, “was thoroughly devitalized” by a later Supreme Court decision. I recognize the doctrine of stare decisis. (See Neff v. George (1936), 364 Ill. 306, 308-09, 4 N.E.2d 388; Marathon Oil Co. v. Briceland (1979), 75 Ill. App. 3d 189, 191, 394 N.E.2d 44.) But, I seriously question the applicability of that principle to the case at bar, for “the precedents we create are not for all times; law must respond to changing conditions in society.” (Emphasis added.) (Redarowicz v. Ohlendorf (1981), 95 Ill. App. 3d 444, 455.) In addition, it is important to note the Marathon Oil court’s concession that “stare decisis is not universally applicable to all situations without exception.” Marathon Oil Co. v. Briceland (1979), 75 Ill. App. 3d 189,191. In Pincham, the supreme court adhered to the principle of law set forth in Ostrand, Davis et al. But, the Hayes court, while ignoring Pineham, and acknowledging but not overruling Ostrand and Davis, held that the sentencing court must make the finding beyond a reasonable doubt that the accused was convicted of a prior offense. I regard Hayes to be the governing decisional law here. For the aforesaid reasons, I would affirm the judgment of the circuit court of Cook County.  The party in the 1973 Hayes case is nolfthe same as in the 1981 Hayes case.